Citation Nr: 0312299	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-23 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES
1.  Entitlement to an increased evaluation for a low back 
disorder, currently rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for post-
concussion syndrome with headaches, currently rated as 
10 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1974 to September 
1975.

This appeal came to the Board of Veterans' Appeals (Board) 
from February 1994 and August 1995 RO rating decisions that 
increased the evaluation for the low back disorder from 10 to 
40 percent, denied an increased evaluation for post-
concussion syndrome with headaches (rated 10 percent), and 
denied a total rating for compensation purposes based on 
individual unemployability.  In January 1997, the Board 
remanded the case to the RO for additional development.


REMAND

The veteran underwent VA evaluations in 1997 pursuant to the 
January 1997 Board remand in order to determine the severity 
of his low back disorder and post-concussion syndrome with 
headaches, and to determine the effects of his service-
connected disabilities on his ability to work.  A review of 
the record reveals that he sustained injuries, including back 
disorders, in a head-on motor vehicle collision in July 2001.  
The record also indicates that he may have a mental disorder 
other than the service-connected post-concussion syndrome 
with headaches.  VA documents dated in November 2002 and 
April 2003 show that he failed to report for additional VA 
examinations to determine the severity of his service-
connected low back disorder and post-concussion syndrome with 
headaches, and to determine the effects of his service-
connected disabilities on his ability to work.  The record 
does not show he was notified that his claims would be denied 
under the provisions of 38 C.F.R. § 3.655(b) (2002) if he 
failed to report for the scheduled VA examinations.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be notified that 
he will be scheduled for VA examinations 
to determine his entitlement to the 
benefits requested in this appeal and 
that if he fails to report for those 
examinations the claims will be denied.

2.  The veteran should be scheduled for a 
VA social and industrial survey, focusing 
on the effects of his service-connected 
disabilities on his ability to work.  The 
examiner should offer an opinion on what 
effect the veteran's service-connected 
disabilities have on his ability to work, 
and if he can work with those 
disabilities, the type of work the 
veteran would be able to perform.  In 
order to assist the examiner in proving 
the requested information, the claims 
folder, including the VA vocational and 
rehabilitation claims file, must be made 
available to the examiner and reviewed 
prior to the examination

3.  He should be scheduled for a VA 
compensation examination to determine the 
severity of his service-connected low 
back disorder.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should be asked whether pain 
associated with the low back condition 
significantly limits functional ability; 
whether the low back condition exhibits 
weakened movement, excess fatigability or 
incoordination, and if feasible, the 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any pain, weakened movement, 
excess fatigability or incoordination.  
The examiner should opine as to whether 
it is at least as likely as not that the 
veteran sustained another low back 
condition in the motor vehicle accident 
in July 2001 and, if he did, identify the 
symptoms specifically attributable to the 
service-connected low back condition. 

The examiner should support the opinions 
by discussing medical principles as 
applied to specific medical evidence in 
this case.  In order to assist the 
examiner in proving the requested 
information, the claims folder, including 
the VA vocational and rehabilitation 
claims file, must be made available to 
the examiner and reviewed prior to the 
examination.  The examiner should offer 
an opinion on what effects the veteran's 
service-connected low back disability has 
on his ability to work, and if he can 
work, the type of work the veteran would 
be able to perform.

4.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his service-connected 
post-concussion syndrome with headaches.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should express an 
opinion as to the etiology of any 
disorder found, other than post-
concussion syndrome with headaches.  The 
examiner should provide a GAF (global 
assessment of functioning) score and 
delineate the symptoms specifically 
attributable to the post-concussion 
syndrome with headaches if other non-
service-connected disabilities are found.  

The examiner should support the opinions 
by discussing medical principles as 
applied to specific medical evidence in 
this case.  In order to assist the 
examiner in proving the requested 
information, the claims folder, including 
the VA vocational and rehabilitation 
claims file, must be made available to 
the examiner and reviewed prior to the 
examination.  The examiner should offer 
an opinion on what effect the veteran's 
service-connected post-concussion 
syndrome has on his ability to work, and 
if he can work, the type of work the 
veteran would be able to perform.

5.  After the above development, the RO 
should review the veteran's claims for 
increased evaluations for the low back 
disorder and the post-concussion syndrome 
with headaches, and his entitlement to a 
total rating for compensation purposes 
based on unemployability.  If action 
remains adverse to the veteran, and 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




